Grant, J.
{after stating the facts). 1. The assignment of rents of mortgaged property, to be received by the mortgagee and applied upon the mortgage, is valid. Michigan Trust Co. v. Lansing Lumber Co., 103 Mich. 402; Reading v. Waterman, 46 Mich. 109; Morse v. Byam, 55 Mich. 598; Byers v. Byers, 65 Mich. 600.
2. No formal act of attornment was necessary. Where the lessor assigns the lease, the lessee is under legal obligation to pay the rent to the assignee. Perrin v. Lepper, 34 Mich. 292.
3. The paper executed and delivered to Ronald Kelly for the plaintiff was something more than a power of attorney. If it were a mere power of attorney, the rule invoked by the defendants, that this power is revoked by death, might apply. But it also assigned the rents, and covered, not only the lease or leases then in existence, but also all that might thereafter be made. From the date of the mortgage to the death of Mrs. Brennan, she surrendered to the plaintiff the control of this property in accordance with the terms of the mortgage.
4. While the records and decree in the chancery case might have been excluded, we do not think it was error to admit them. The administrator is defending this suit. That decree is an acknowledgment that plaintiff “has been and is in, and is entitled to, possession and control of the premises, and to collect the rents.” This is a concession of the plaintiff’s right to the rents, and is binding upon the administrator.
*450The court was correct in directing a verdict for the. plaintiff.
Judgment affirmed.
Long, C. J., Montgomery and Moore, JJ., concurred. Hooker, J., did not sit.